                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20CR333
                                            )
      vs.                                   )
                                            )                   ORDER
THOMAS HOLBERT, LANCE HARPER,               )
and DALONTE FOARD,                          )
                                            )
                    Defendants.             )


      This matter is before the court on the defendant, Dalonte Foard’s Motion to
Continue Trial [82]. Counsel needs additional time to negotiate a plea resolution. For
good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [82] is granted, as follows:

      1. The jury trial, for all defendants, now set for June 29, 2021, is continued to
         August 31, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and August 31, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).




      DATED: June 3, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
